Citation Nr: 0703358	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for erectile dysfunction 
as secondary to service-connected epididymitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from September 1977 
to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2006, the Board remanded this case for development 
action.  The case was returned to the Board in November 2006.

FINDINGS OF FACT

1.  The appellant's erectile dysfunction is not medically 
related to his history of epididymitis, which did not cause 
or worsen the underlying condition of erectile dysfunction. 
 
2.  A recent genitourinary examination of the appellant was 
essentially unremarkable except for minimal enlargement of 
the right epididymis with associated small right epididymal 
cysts.

3.  The competent evidence does not demonstrate that the 
appellant's epididymitis requires the use of absorbent pads 
or similar materials.   

4.  The appellant's epididymitis is primarily manifested by 
subjective complaints of testicular pain, and his urinary 
symptomatology has not been attributed to that disability.  

CONCLUSIONS OF LAW

1. Entitlement to service connection for erectile dysfunction 
as secondary to service-connected epididymitis is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for epididymitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.20, 4.115b, Diagnostic Code 7512 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2004 and September 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, such information was later provided in August 2006.  
In any event, because the instant decision denies the 
veteran's claims, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Furthermore, reports 
of VA post service treatment and examination are of record.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



I.  Secondary Service Connection

The veteran is claiming entitlement to service connection for 
erectile dysfunction.  In the present case, the veteran's 
service medical records do not reveal complaints or treatment 
referable to erectile dysfunction.  Moreover, the post-
service records do not document this condition until many 
years after separation from active service and no competent 
evidence causally relates the current diagnosis to such 
active service.  For these reasons, a grant of direct service 
connection is not appropriate here.  

The Board will now address the veteran's central claim, that 
his currently diagnosed erectile dysfunction is secondary to 
his service-connected epididymitis.

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

A finding of aggravation requires a showing that the 
underlying condition of a diseases or injury has been 
worsened as opposed to worsening only of symptoms.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the veteran and his representative have not 
contended that his service-connected disability of 
epididymitis worsened the underlying condition of erectile 
dysfunction (ED) of the veteran which is due to some other 
cause or causes, and there is no competent medical evidence 
of record showing worsening of the underlying condition of 
the appellant's ED by his epididymitis.  Rather, the veteran 
has attributed his ED to his epididymitis and alleges that in 
his case epididymitis caused his ED.

The question of whether one disease caused/precipitated 
another disease or disorder of the human body is a question 
on which the only probative evidence would be competent 
medical evidence.  A claimant like the appellant without 
medical training or expertise is not qualified to state a 
medical opinion on a question requiring medical judgment, 
such as a question of medical diagnosis or medical causation.  
38 C.F.R. § 3.159(a) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There is no competent medical evidence showing that the 
appellant's epididymitis caused him to develop ED or to have 
episodes of ED.  A VA examining physician who conducted a VA 
genitourinary examination of the veteran in July 2006 found 
that it is less likely than not (less than a 50 percent 
medical probability) that epididymitis is the cause of the 
appellant's ED.  The VA examiner reported that in most cases 
ED is caused by vascular disease or autonomic neuropathy, and 
he found on review of the appellant's pertinent medical 
records in his claims file and after a clinical examination 
of the appellant that the appellant has decreased pulses in 
his lower extremities.  

Because the VA examiner's opinion was offered following a 
review of the claims file and after a thorough objective 
examination, his conclusions are found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes his opinion, nor has the veteran asserted that any 
such written medical opinion exists.  

Thus, the competent evidence of record does not show that the 
veteran's currently diagnosed ED is proximately due to or the 
result of his service-connected epididymitis.  As such, there 
is no basis for a grant of secondary service connection here.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased Rating  

"Epididymitis" is inflammation of the epididymis, which is 
the elongated cord-like structure along the posterior of the 
testis, whose elongated coiled duct provides for storage, 
transit, and maturation of spermatozoa and is continuous with 
the ductus deferens.  See Dorland's Illustrated Medical 
Dictionary 566 (28th ed., 1994).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

The appellant's epididymitis is rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512, pertaining to cystitis, which 
provides that such disability is rated as voiding 
dysfunction.  

Under the provisions of 38 C.F.R. § 4.115b pertaining to 
evaluation of voiding dysfunction, in order to be entitled to 
an evaluation of 20 percent for voiding dysfunction, the 
evidence must show that the veteran requires the wearing of 
absorbent materials which must be changed less than twice per 
day.  In the present case, there is no indication in the 
record of this case that the appellant wears absorbent 
underpants or another similar product due to a problem 
associated with epididymitis.  In fact, the July 2006 VA 
genitourinary examination expressly indicated that absorbent 
pads were not required.  That examination revealed an 
impression of minimal enlargement of the right epididymis 
with associated small right epididymal cysts, with no 
evidence of any testicular mass or testicular torsion on the 
right or on the left and no other significant findings on an 
ultrasound.  The VA examiner reported that there is no sign 
in the appellant's case of epididymitis on the left and that 
his complaint of pain is the only symptom associated with his 
chronic right-sided epididymitis.  The VA examining physician 
stated that the veteran's other genitourinary symptoms such 
as slowness to begin urination, dribbling, and dysuria are 
more likely caused by his non-service connected benign 
prostatic hypertrophy and chronic prostatitis.  

The appellant is not entitled to the next higher schedular 
evaluation of 20 percent for epididymitis because there is no 
competent or credible evidence that his epididymitis is or 
has been during the appeal period manifested by the 
symptomatology listed in Diagnostic Code 7512 or by similar 
symptomatology, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.115b, Diagnostic Code 7512 (2006).  

The Board has considered whether any alternate Diagnostic 
Code might serve as a basis for an increased rating here.  In 
this regard, it is noted that the criteria under 38 C.F.R. 
§ 4.115b for urinary frequency afford a 20 percent rating for 
a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  The Board 
acknowledges that the veteran's daytime voiding interval 
reported at the July 2006 VA examination was one to two hours 
in the daytime.  However, the VA examination explicitly 
stated that the only genitourinary symptomatology associated 
with the service-connected epididymitis was right-sided pain.  
All other urinary symptoms were believed to be due to other 
causes.  Therefore, although the criteria for a 20 percent 
evaluation for urinary frequency are satisfied here, 
assignment of such rating is not appropriate.  

In conclusion, the evidence of record does not support 
assignment of an evaluation in excess of 10 percent for the 
veteran's epididymitis.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Final consideration; extraschedular evaluation

The Board has considered whether the appellant might be 
entitled to an extra-schedular evaluation for service-
connected epididymitis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006), but the disability picture presented by 
his epididymitis, which has not markedly interfered with 
employment or required hospitalization, does not warrant a 
remand of this matter for the procedural actions outlined in 
that regulation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected epididymitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
epididymitis is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


